                                                                                           FILED
                                                                                  2020 Apr-09 PM 02:13
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

BRICE M HUTCHINGS, III,                    )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.: 4:19-cv-1254-LCB-HNJ
                                           )
MARSHALL COUNTY                            )
COURTHOUSE, et al.,                        )
                                           )
       Defendants.                         )

                                      ORDER

      On March 9, 2020, U.S. Magistrate Judge Herman N. Johnson, Jr. issued a

Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that this action be dismissed for failure to prosecute. (Doc. 11).

Plaintiff filed no objections to the Report and Recommendation.

      Plaintiff filed his complaint in August of 2019 with a motion to proceed in

forma pauperis without prepayment of the Court’s civil-action filing fee.

(Docs. 1 & 2). To proceed in forma pauperis, an incarcerated plaintiff must “submit

a certified copy of the trust fund account statement (or institutional equivalent) for

the prisoner for the 6-month period immediately preceding the filing of the

complaint . . . obtained from the appropriate official of each prison at which the

prisoner is or was confined.” 28 U.S.C. § 1915(a)(2). Plaintiff’s application did not

include this account statement, and the Magistrate Judge issued a notice of deficient
pleading to apprise him of the missing IFP application requirement. (Doc. 3). Plaintiff

filed another IFP application once again without a certified copy of his prisoner

account statement, and the Magistrate Judge issued a second notice of deficient

pleading. (Docs. 4 & 5). On January 29, 2020, Plaintiff was ordered to show cause

within thirty days why he should not be required to pay the $350.00 fee.

(Docs. 3, 5 & 10). Plaintiff was warned that failure to show cause could result in the

dismissal of this action. (Doc. 10). Plaintiff failed to comply with the show-cause

order.

         Having reviewed the proposed findings and recommendations for plain error,

the Court concludes that the Magistrate Judge’s Report and Recommendation

(Doc. 11) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. This action is therefore DISMISSED WITHOUT PREJUDICE.

         The Clerk is DIRECTED to mail a copy of this Order to the plaintiff.

         DONE and ORDERED this April 9, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                           2
